                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JERRY THOMAS,                                           )
                                                         )
                         Plaintiff,                      )
                                                         )
                                                         )
 v.                                                      )    CIVIL ACTION NO.
                                                         )    3:21-CV-00103-TRM-DCP
 MIDLAND CREDIT MANAGEMENT, INC.,                        )
                                                         )
                         Defendant.                      )


                                      NOTICE OF SETTLEMENT

           COMES NOW defendant Midland Credit Management, Inc. (“Defendant”), by and

 through its undersigned counsel, and hereby informs the Court that a settlement of the present

 matter has been reached as to all claims of plaintiff Jerry Thomas against Defendant in this

 matter.

           Defendant, therefore, requests that this Honorable Court give the parties 60 days to file

 the necessary dismissal papers.

           Respectfully submitted this 17th day of August, 2021.


                                                 /s/ R. Frank Springfield
                                                R. Frank Springfield (BPR No. 025833)
                                                BURR & FORMAN LLP
                                                420 North 20th Street, Suite 3400
                                                Birmingham, AL 35203
                                                Telephone: (205) 251-3000
                                                Facsimile: (205) 458-5100
                                                fspringfield@burr.com

                                                Attorney for Defendant
                                                MIDLAND CREDIT MANAGEMENT, INC.




 46149947 v1
Case 3:21-cv-00103-TRM-DCP Document 17 Filed 08/17/21 Page 1 of 2 PageID #: 57
                                 CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by Notice of
 Electronic Filing, or, if the party served does not participate in Notice of Electronic Filing, by
 U.S. First Class Mail on this the 17th day of August, 2021:

 Amy L. Bennecoff Ginsburg
 KIMMEL & SILVERMAN, P.C.
 30 East Butler Pike
 Ambler, PA 19002
 teamkimmel@creditlaw.com
 Attorney for Plaintiff



                                                     s/ R. Frank Springfield
                                                     OF COUNSEL




 46149947 v1                         2
Case 3:21-cv-00103-TRM-DCP Document 17 Filed 08/17/21 Page 2 of 2 PageID #: 58
